                Case 2:19-cv-05113-CDJ Document 1 Filed 10/31/19 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OFPENNSYLVANIA


FRATERNAL ORDER OF POLICE
                                                                                 18          6113
LODGE No. 5, by its guardians and ad !item. JOHN
MCNESBY, President and JOHN MCGRODY, Vice
                                                              Civil Action No. 2592 September,
President,                                                    2019
                            Plaintiff,

           v.
                                                              Court of Common Pleas of
                                                              Philadelphia
 CITY OF PHILADELPHIA, its Officials Agents,
 Employees and Assigns; JIM KENNEY, in his official
 capacity as Mayor of the City of Philadelphia; ROB
 DUBOW, in his official capacity as Finance Director of the
 City of Philadelphia; RASHEIA R. JOHNSON, in her
 official capacity as Treasurer of the City of Philadelphia
                              Defendants.

                               NOTICE OF FILING OF REMOYAL


TO;      Ralph J. Teti, Esquire
         Willig, Williams & Davidson,
         Attorneys At La
         1845 Walnut St. -241h fl.
         Philadelphia, Pa 19103


        PLEASE TAKE NOTICE THAT on October 30, 2019,
defendant, City of Philadelphia, filed in the office of the Clerk of
the United States District Court for the Eastern District of
Pennsylvania a verified Notice of Removal.
         A copy of this Notice of Removal is attached hereto and
is also being filed with the Clerk of the Court of Common Pleas


Date: October 30, 2019
                                                                  ~~Y/,~~'f
                                                                        .
                                                                 ci~IEL~~.
                                                                                                @
                                                                    Assistant City Solicitor
                                                                   Attorney I.D. 324929
                                                                   City of Philadelphia, Law Department
                                                                   1515 Arch Street, l 61h Floor
                                                                   Philadelphia, Pa 19102
                                                                   215-683-5080
                Case 2:19-cv-05113-CDJ Document 1 Filed 10/31/19 Page 2 of 4




                                 ..-,~ ~:--.t~·..:
                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OFPENNSYLVANIA


FRATERNAL ORDER OF POLICE
LODGE No. 5, by its guardians and ad !item, JOHN
                                                                                     19          5113
MCNESBY, President and JOHN MCGRODY, Vice
                                                                  Civil Action No. 2592 September,
President,                                                        2019
                            Plaintiff,

           v.
                                                                  Court of Common Pleas of
                                                                  Philadelphia
 CITY OF PHILADELPHIA, its Officials Agents,
 Employees and Assigns; JIM KENNEY, in his official
 capacity as Mayor of the City of Philadelphia; ROB
 DUBOW, in his official capacity as Finance Director of the
 City of Philadelphia; RASHEIA R. JOHNSON, in her
 official capacity as Treasurer of the City of Philadelphia
                              Defendants.

                              NOTICE OF FlldlNG OF REMOYAL


TO;      Ralph J. Teti, Esquire
         Willig, Williams & Davidson,
         Attorneys At La
         1845 Walnut St. - 241h fl.
         Philadelphia, Pa 19103


       PLEASE TAKE NOTICE THAT on October 30, 2019,
defendant, City of Philadelphia, filed in the office of the Clerk of
the United States District Court for the Eastern District of
Pennsylvania a verified Notice of Removal.
         A copy of this Notice of Removal is attached hereto and
is also being filed with the Clerk of the Court of Common Pleas


Date: October 30, 2019                                                 ~~umitt
                                                                     ~~EL UNT              URGER,
                                                                        Assistant City olicitor
                                                                       Attorney I.D. 324929
                                                                       City of Philadelphia, Law Department
                                                                       1515 Arch Street, l 61h Floor
                                                                       Philadelphia, Pa 19102
                                                                       215-683-5080

                                                              I
        Case 2:19-cv-05113-CDJ Document 1 Filed 10/31/19 Page 3 of 4




CITY OF PHILADELPHIA LAW DEPARTMENT
DANIEL R. UNTERBURGER
ASSISTANT CITY SOLICITOR
IDENTIFICATION NO. 324929
1515 ARCH STREET, 16rnFLOOR
PHILADELPHIA, PA 19102-1595
TEL (215) 683-5080 AND FAX (215) 683-5099
daniel.unterburger@phila.gov
Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FRATERNAL ORDER OF POLICE
 LODGE No. 5, et al.,
                                                    CIVIL ACTION No. 19-5113
                Plaintiffs,
                                                    NOTICE OF REMOVAL OF ACTION
        v.                                          UNDER 28 U.S.C. § 1441(b)
 CITY OF PHILADELPHIA, et al.,                      (FEDERAL QUESTION)

                Defendants.


                                   NOTICE OF REMOVAL

TO THE CLERK OF THE COURT:

       PLEASE TAKE NOTICE that Defendants the City of Philadelphia, Jim Kenney, Rob

Dubow, and Rasheia R. Johnson, by and through undersigned counsel, hereby remove to this Court

the state court action described below.

       1.      On or about September 19, 2019, an action was commenced by Plaintiffs in the

Pennsylvania Court of Common Pleas for Philadelphia County, captioned as above and assigned

case number 19-09-02592.

       2.      Defendants were subsequently served with Plaintiffs' First Amended Complaint on

October 28, 2019. Pursuant to 28 U.S.C. § 1446(b), this notice has been timely filed.




                                                1
          Case 2:19-cv-05113-CDJ Document 1 Filed 10/31/19 Page 4 of 4




         3.     This action is a civil action over which this Court has original jurisdiction under 28

U.S.C. § 1331, and is one which may be removed to this Court by Defendants pursuant to the

provisions of 28 U.S.C. § 1441(c) in that it arises under the laws of the United States, specifically

the Fair Labor Standards Act ("FLSA").

         WHEREFORE, Defendants the City of Philadelphia, Jim Kenney, Rob Dubow, and

Rasheia R. Johnson respectfully request that this action be docketed in the United States District

Court for the Eastern District of Pennsylvania.

                                                  Respectfully submitted,

                                                  CITY OF PHILADELPHIA
                                                  LAW DEPARTMENT

                                                  Isl Daniel R. Unterburger
                                                  DANIEL R. UNTERBURGER
    Dated: November 1, 2019                       Assistant City Solicitor




2
